DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed 3/21/2022. 

2.	Claims 1-19 and 21 (Renumbered 1-20) are allowed. 

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukuda et al is cited for teaching Software Analysis Program And Software Analysis System. Schmidt et al is cited for teaching systems and methods for application re-use by type pattern matching. Durvasula et al is cited for teaching systems and methods for comparing computer scripts. Miyani et al is cited for teaching BinPro: A Tool for Binary Source Code Provenance.

Reason for Allowance
4.	The prior art of record does not expressly teach or render obvious the claim features of 
“providing a repository of a plurality of the encapsulated reusable source code fragments for reuse during a development of new software scripts, wherein the repository of encapsulated reusable source code fragments further comprises a searchable database 15comprising the extracted provenance data indicating the control flow of the source code and the data flow of the source code, wherein the data flow of the source code indicates data generated by past executions of the source code such that at least one encapsulated reusable source code fragment is identified in the repository that: (i) generates a given dataset and (ii)  has one or more given input parameters, wherein 20the given dataset and the one or more given input parameters are identified in a query submitted to identify one or more of the at least one encapsulated reusable source code fragment for reuse in another source code, and wherein a processing of the query comprises identifying the given dataset, identified in the query, in  the indicated data generated by the past executions of the source code in the extracted 25provenance data;" 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“providing a repository of a plurality of the encapsulated reusable source code 10fragments for reuse during a development of new software scripts, wherein the repository of encapsulated reusable source code fragments further comprises a searchable database comprising the extracted provenance data indicating the control flow of the source code and the data flow of the source code, wherein the data flow of the source code indicates data generated by past executions of the source code such that at least one 15encapsulated reusable source code fragment is identified in the repository that: (i) generates a given dataset and (ii)  has one or more given input parameters, wherein the given dataset and the one or more given input parameters are identified in a query submitted to identify one or more of the at least one encapsulated reusable source code fragment for reuse in another source code, and wherein a processing of the 20submitted query comprises identifying the given dataset, identified in the submitted query, in the indicated data generated by the past executions of the source code in the extracted provenance data.”
as recited in independent claim 8.
The prior art of record does not expressly teach or render obvious the claim features of 
“providing a repository of a plurality of the encapsulated reusable source code fragments for reuse during a development of new software scripts, wherein the repository 5of encapsulated reusable source code fragments further comprises a searchable database comprising the extracted provenance data indicating the control flow of the source code and the data flow of the source code, wherein the data flow of the source code indicates data generated by past executions of the source code such that at least one encapsulated reusable source code fragment is identified in the repository that: (i) 10generates a given dataset and (ii) has one or more given input parameters, wherein the given dataset and the one or more given input parameters are identified in a query submitted to identify one or more of the at least one encapsulated reusable source code fragment for reuse in another source code, and wherein a processing of the submitted query comprises identifying the given dataset, identified in the submitted 15query, in the indicated data generated by the past executions of the source code in the extracted provenance data.”
as recited in independent claim 14.
In addition, it would not have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1, 8 or 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192   
                                        05/20/2022